Exhibit 10.1




SEVENTH AMENDED AND RESTATED FEE AGREEMENT
This Seventh Amended and Restated Fee Agreement (this “Agreement”), dated as of
June 10, 2019 (the “Effective Date”), amends and restates that certain Sixth
Amended and Restated Fee Agreement between Athene Asset Management LLC (“AAM”)
and Athene Holding Ltd. (“AHL”), dated June 7, 2018 (the “Prior Agreement”).
WHEREAS, from time to time, AHL and certain current or future direct or indirect
subsidiaries of AHL (each, other than any ACRA Entity (as defined below), a
“Subsidiary”) or a Subsidiary’s reinsurance counterparty (each, other than any
ACRA Entity, a “Reinsurance Counterparty”) have entered into, will enter into or
desire to enter into investment management agreements with AAM pursuant to which
Subsidiaries and Reinsurance Counterparties pay AAM management fees and agree to
indemnify AAM in certain circumstances;
WHEREAS, from time to time, AAM and one or more investment manager(s), not
affiliated with Apollo (as hereinafter defined), acting for a Reinsurance
Counterparty (each, a “Reinsurance-Related Third Party Manager”) have entered
into, will enter into or desire to enter into a sub-advisory arrangement with
respect to an investment management agreement between such Reinsurance-Related
Third Party Manager and a Reinsurance Counterparty pursuant to which AAM will
act as a sub-advisor with respect to certain assets of such Reinsurance
Counterparty;
WHEREAS, from time to time, AAM and sub-advisers (each, a “Sub-Adviser”) have
entered into, will enter into or desire to enter into sub-advisory arrangements
with respect to the foregoing investment management agreements and/or
sub-advisory agreements pursuant to which AAM will pay such Sub-Advisers
management fees, be liable for expenses of such Sub-Advisers and indemnify such
Sub-Advisers in certain circumstances;
WHEREAS, from time to time, AAM, on the one hand, and the Subsidiaries and their
Reinsurance Counterparties, on the other hand, have entered into, will enter
into or desire to enter into shared service and cost reimbursement arrangements
pursuant to which Subsidiaries and Reinsurance Counterparties reimburse AAM (or
AAM reimburses AHL or its Subsidiaries or their Reinsurance Counterparties) for
its expenses relating to such shared services and other costs incurred; and
WHEREAS, AHL and AAM desire to provide for consistent fees and shared service
and cost reimbursement arrangements and a consistent standard of care/liability
and indemnity on an enterprise-wide basis across AHL and the Subsidiaries and
their Reinsurance Counterparties (but not including any Athora Entity), in each
case on terms AAM and AHL have determined to be consistent with commercial
standards.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
1.Definitions.
a.    “AAM” has the meaning set forth in the preamble.
b.    “AAM/AHL Investment Management Agreement” has the meaning set forth in
Section 9.
c.    “Accounts” means all investment accounts of or relating to AHL and/or the
Subsidiaries, whether or not managed by AAM, including, without limitation,
surplus accounts and







--------------------------------------------------------------------------------





funds withheld accounts, investment accounts of any Reinsurance Counterparty in
which AAM is acting as an advisor or sub-advisor or in a similar capacity,
modified coinsurance accounts and reinsurance trusts supporting reinsurance
agreements entered into by AHL and/or the Subsidiaries, provided, however,
“Accounts” shall not include (i) investment accounts of any Athora Entity (or,
for the avoidance of doubt, any ACRA Entity), (ii) any surplus account, funds
withheld account, modified coinsurance account, reinsurance trust or other
investment account of any Subsidiary or Reinsurance Counterparty, or any
subaccount thereof, established for the purpose of maintaining assets supporting
business ceded or retroceded to an Athora Entity (or, for the avoidance of
doubt, any ACRA Entity), or (iii) investment accounts of AHL or a Subsidiary
which is managed by Apollo Asset Management Europe LLP and/or Apollo Management
International LLP.
d.    “ACRA” means Athene Co-Invest Reinsurance Affiliate 1A Ltd.
e.    “ACRA Accounts” means all investment accounts of or relating to any ACRA
Entity, whether or not managed by AAM, including, without limitation, surplus
accounts and funds withheld accounts, investment accounts of any reinsurance
counterparty of ACRA or a subsidiary thereof in which AAM is acting as an
advisor or sub-advisor or in a similar capacity, modified coinsurance accounts
and reinsurance trusts supporting reinsurance agreements entered into by any
ACRA Entity, provided, however, “ACRA Accounts” shall not include investment
accounts of or relating to any ACRA Entity which are managed by Apollo Asset
Management Europe LLP and/or Apollo Management International LLP.
f.    “ACRA Backbook Value” means $2,508,773,595.
g.    “ACRA Entity” means (i) ACRA or any direct or indirect subsidiary thereof,
(ii) any alternative investment vehicle formed by ACRA for the purpose of
entering into any transaction with AHL or any Subsidiary or (iii) any person
that AAM and AHL hereafter jointly designate in writing as an “ACRA Entity”.
h.    “Agreement” has the meaning set forth in the preamble.
i.    “AHL” has the meaning set forth in the preamble.
j.    “AHL IM Fees” means, with respect to a month, the amount equal to:
(i)
the Base Management Fee with respect to such month; plus

(ii)
with respect to any asset in an Account as of the last day of such month
(determined as of the end of such day) that is none of (A) a Third Party
Sub-Advised Asset, (B) a Base Fee Only Asset, (C) an Excluded Asset and (D) a
Special Asset, one-twelfth of the Asset Management Fee with respect to such
asset as of the last day of such month; plus

(iii)
with respect to any Special Asset in an Account as of the last day of such month
(determined as of the end of such day), any fee that has been mutually agreed
upon by AHL and Apollo with respect to such Special Asset that is payable during
such month; minus

(iv)
the aggregate amount payable to Apollo with respect to such month and the assets
taken into account in determining the fee amounts described in



2



--------------------------------------------------------------------------------





clauses (i), (ii) and (iii) of this definition of “AHL IM Fees” by AHL, the
Subsidiaries, the Reinsurance Counterparties and the Reinsurance-Related Third
Party Managers pursuant to any one or more investment management, sub-advisory
or other agreements or arrangements.
k.    “Apollo” means Apollo Global Management, LLC and its subsidiaries
collectively, including AAM.
l.    “Applicable IMA” has the meaning set forth in Section 7.
m.    “Applicable SAA” has the meaning set forth in Section 7.
n.    “Asset Management Fee” has the meaning set forth on Schedule I.
o.    “Athora Entity” means any of Athora Holding Ltd. or its direct or indirect
subsidiaries.
p.    “Athora Funding Agreement” means a Funding Agreement issued to an Athora
Entity by a Subsidiary that is a client of AAM (each, an “AHL Sub Client”),
provided, that the assets backing such Funding Agreement are all managed by, and
subject to fees payable to, AAM hereunder and/or under the applicable investment
management agreement between AAM and such AHL Sub Client.
q.    “AUSA” means Athene USA Corporation, a Subsidiary.
r.    “Backbook Value” means $103,443,295,887.
s.    “Base Fee Only Asset” means, without limiting Section 4(d), any asset
classified as of the applicable date of determination in accordance with AAM’s
(or a Sub-Advisor’s, if applicable) then existing policies as either (i) cash or
a cash equivalent, (ii) a U.S. treasury security, (iii) an alternative asset or
(iv) non-preferred equity.
t.    “Base Management Fee” means, with respect to any month, the amount equal
to:
(i)
(A) if the Backbook Value is less than the aggregate market value of the assets
in the Accounts, other than the Excluded Assets, as of the end of the last day
of such month, one-twelfth of the sum of (1) 0.225% of (x) the Backbook Value
minus (y) the ACRA Backbook Value and (2) 0.075% of the ACRA Backbook Value; or



(B) if the aggregate market value of the assets in the Accounts, other than the
Excluded Assets, as of the end of the last day of such month is less than or
equal to the Backbook Value, one-twelfth of the sum of (1) 0.225% of such
aggregate market value of such assets in the Accounts and (2) 0.075% of
one-third of the aggregate market value of the assets in the ACRA Accounts,
other than the Excluded Assets, as of the last day of such month; provided, that
in no event will the amount set forth in this clause (i)(B) exceed one-twelfth
of the sum of clauses (1) and (2) of clause (i)(A) above; plus




3



--------------------------------------------------------------------------------





(ii)
one-twelfth of 0.15% of the Incremental Value as of the last day of such month.

u.    “Book Yield” means, with respect to a Book Yield Capped Asset and as of
the last day of any month, the gross book yield of such Book Yield Capped Asset
determined as of such day pursuant to Section 4(b).
v.    “Book Yield Capped Asset” means any asset in an Account that is (or was)
acquired on or after January 1, 2019.
w.    “Bye-laws” has the meaning set forth in Section 11(a).
x.    “Core Asset” has the meaning set forth on Schedule I.
y.    “Core Plus Asset” has the meaning set forth on Schedule I.
z.    “Core Ratio” means, with respect to each year ended December 31, beginning
on December 31, 2019, the quotient of:
(i)
the average of the aggregate market value of the Core Assets and Core Plus
Assets in the Accounts as of March 31, June 30, September 30 and December 31 of
such year; and

(ii)
the average of the aggregate market value of the assets in the Accounts as of
March 31, June 30, September 30 and December 31 of such year;

provided, however, no Excluded Asset or Base Fee Only Asset shall be included in
determining any average in either clause (i) or (ii).
aa.    “Effective Date” has the meaning set forth in the preamble.
bb.    “Excluded Asset” means any asset that Apollo and AHL mutually agree from
time to time constitutes an Excluded Asset.
cc.    “FA Rebate Amount” means, with respect to any Athora Funding Agreement,
an amount, determined by AAM as of the end of each month with respect to such
month, equal to the product of (a) the FA Value as of the end of such month and
(b) one-twelfth of 0.10%.
dd.    “FA Value” means, as of any date of determination with respect to any
Athora Funding Agreement, the outstanding deposit amount thereunder (provided,
that to the extent that such Funding Agreement is issued in a currency other
than U.S. Dollars, the outstanding deposit amount of such Funding Agreement
shall be converted to U.S. Dollars by AAM using the mid-spot rate applicable to
such currency exchanges reported by Bloomberg as the of the end of the last
business day of the applicable month or reported by such other source as
reasonably determined by AAM if Bloomberg is not available. For purposes of
determining the applicable FA Rebate Amount, the FA Value of an Athora Funding
Agreement will be increased (or decreased) by positive (or negative) Applicable
Quarterly Net Investment Margin beginning on the first day of the first full
fiscal quarter after such Athora Funding Agreement was issued and on the first
day of each fiscal quarter thereafter. As used herein, the “Applicable Net
Investment Margin” shall mean the investment margin on deferred annuities
determined in accordance with GAAP and published by AHL in its then most recent
annual report filed with the SEC (or such other audited source as may be agreed


4



--------------------------------------------------------------------------------





by the parties), and the “Applicable Quarterly Net Investment Margin” shall be
the Applicable Net Investment Margin divided by 4. Notwithstanding the
foregoing, when the outstanding deposit amount under any Athora Funding
Agreement has been reduced to zero, the FA Rebate Amount with respect to such
Athora Funding Agreement shall be zero and the FA Value of such Athora Funding
Agreement shall be zero.
ee.    “Funding Agreement” means a financial contract issued by an insurance
company and identified as a Guaranteed Interest Contract on the applicable
insurance company’s financial statements, which contract generally provides for
the accumulation of funds at guaranteed rates for a specified time period with
repayment to the holder thereof in lump sum or installments. For the avoidance
of doubt, “Funding Agreement” does not include annuity contracts or contracts
that provide for payments to or by the applicable insurer based on the
occurrence of a contingency, including without limitation, a mortality or
morbidity contingency.
ff.    “Incremental Value” means, as of any date of determination, the greater
of (i) the amount equal to (A) the sum of (x) the aggregate market value of the
assets in the Accounts, other than any Excluded Asset, as of the end of the day
of such date of determination and (y) the ACRA Backbook Value minus (B) the
Backbook Value and (ii) zero.
gg.    “Other Service Agreement” means an agreement entered into between AAM and
AHL or a Subsidiary pursuant to which AAM will allocate to AHL or such
Subsidiary a portion of the Other Service Compensation paid or payable by AAM.
For purposes of the definition of “Unpaid Other Service Compensation”, an Other
Service Agreement means an agreement pursuant to which AAM would be compensated
by AHL or the applicable Subsidiary for Other Service Compensation paid or
payable by AAM in respect of the services provided by employees of AAM to
Subsidiaries or paid or payable in respect of shared employees, as if such
services were being performed under an agreement substantially similar to an
Other Service Agreement entered into between AAM and any other Subsidiary.
hh.    “Other Service Compensation” means (A) employee and consulting
compensation and related benefits and expenses, including payroll taxes, paid by
AAM and (B) AAM’s expenses relating to agreements or arrangements with third
parties for the provision of services, products and/or equipment to AAM and/or
AHL and the Subsidiaries which will be shared with or passed through by AAM to
AHL or the Subsidiaries, as the case may be. With respect to (A), such
compensation, benefits, expenses and taxes shall be allocated by AAM to AHL or
the applicable Subsidiary based on reasonable allocations of employees’ time
performing services for such Subsidiary, with such allocations made by AAM at
cost without markup. With respect to (B), expenses are allocated by AAM to AHL
or the applicable Subsidiary based on reasonable estimates of usage by AHL
and/or such Subsidiaries, with such allocations at cost without markup.
ii.    “Prior Agreement” has the meaning set forth in the preamble.
jj.    “Reinsurance Counterparty” has the meaning set forth in the recitals.
kk.    “Reinsurance-Related Third Party Manager” has the meaning set forth in
the recitals.
ll.    “Special Asset” means an asset that Apollo and AHL mutually agree from
time to time constitutes a Special Asset.
mm.    “Sub-Advisor” has the meaning set forth in the recitals.


5



--------------------------------------------------------------------------------





nn.    “Subsidiaries” has the meaning set forth in the recitals.
oo.    “Third Party Sub-Advised Asset” means any asset in an Account that both
(i) is the subject of an investment sub-advisory arrangement with a Sub-Advisor
which is not Apollo and (ii) AHL and Apollo have mutually agreed from time to
time to treat as a Third Party Sub-Advised Asset for purposes of this Agreement.
pp.    “Unpaid Other Service Compensation” means any amount or amounts (i)
payable to AAM pursuant to any Other Service Agreement or (ii) which would have
been payable to AAM if an Other Service Agreement had been entered into between
AAM and the applicable Subsidiary, in each case, where such Subsidiary cannot
pay or has not paid, for any reason, such amount or amounts on its own behalf.
2.Fees. AHL shall pay, in accordance with Section 6 of this Agreement, the AHL
IM Fees each month; provided, that, following the Effective Date, (i) the
parties shall recalculate the AHL IM Fees with respect to the period from
January 1, 2019 to the Effective Date as if the amendment and restatement of the
Prior Agreement by this Agreement occurred on January 1, 2019 and (ii) if the
aggregate amount of such recalculated AHL IM Fees exceeds the aggregate amount
of AHL IM Fees that AHL paid under the Prior Agreement with respect to such
period, AHL shall pay the amount of such excess to AAM in accordance with
Section 6 of this Agreement, and if the aggregate amount of AHL IM Fees that AHL
paid under the Prior Agreement with respect to such period exceeds the aggregate
amount of such recalculated AHL IM Fees, AAM shall pay the amount of such excess
to AHL (which may be by means of rebate or discount) in accordance with Section
6 of this Agreement. For the avoidance of doubt, no AHL IM Fees or other
compensation shall be payable by AHL or any Subsidiary with respect to
investment accounts of (i) an Athora Entity or (ii) except as otherwise
expressly set forth herein, an ACRA Entity.
3.
AHL IM Fee Rebates and Other Fee Adjustments.

a.    Subject to the terms and conditions below, AAM shall rebate or discount,
without duplication, AHL IM Fees paid or payable by or on behalf of AHL to AAM
as follows: for monthly invoicing periods ended after the date hereof and for
each calendar month-end thereafter, an amount equal to the aggregate FA Rebate
Amounts as of such calendar month-end.
b.    AHL shall provide (or cause to be provided) to AAM such information as may
be reasonably requested by AAM to assist in the determination of the FA Rebate
Amount, including, without limitation:
i.    Promptly upon execution of an Athora Funding Agreement, a report detailing
the outstanding principal balance of such funding agreement, its date of issue
and its maturity date (or payment dates if not a bullet payment);
ii.    If an Athora Funding Agreement is denominated in a currency other than
U.S. Dollars, AHL shall provide written notice (which may be in the form of an
electronic mail) to AAM promptly after the end of each calendar month of the
mid-spot rate applicable to such currency exchanges reported by Bloomberg as of
the end of the last business day of the applicable month;
iii.    Promptly after each anniversary of the effectiveness of an Athora
Funding Agreement, AHL shall provide to AAM written notice of the Applicable Net
Investment


6



--------------------------------------------------------------------------------





Margin for the prior 12 months with respect to such AHL Sub-Client with
reasonable detail of the calculation thereof; and
iv.    On a monthly basis, a report detailing the outstanding balance of each
Athora Funding Agreement (with reasonable detail of its calculation thereof) as
of the prior month end then subject to an FA Rebate Amount and the AHL client
issuer thereof, the date of issue of any such funding agreement and such funding
agreement’s maturity date (or its payment dates, if not a bullet payment).
For the avoidance of doubt, AAM shall not be required to provide any rebate
unless and until the information required by AAM hereunder has been provided to
AAM. To the extent that AAM or AHL, acting in good faith, disagrees with any of
the information contained in any of the foregoing reports discussed in this
clause (b) or in respect of the amounts of any rebate provided under this
Section 3, the parties agree to negotiate a resolution to such disagreement in
good faith.
c.    If the Core Ratio with respect to a year exceeds 60%, AAM shall rebate or
discount an amount equal to the product of (i) 0.025% and (ii) the sum of the
Incremental Value as of the end of each calendar quarter of such year divided by
4. If the Core Ratio with respect to a year is less than 50%, AHL shall pay to
AAM an amount equal to the product of (i) 0.025% and (ii) the sum of the
Incremental Value as of the end of each calendar quarter of such year divided by
4.
4.Valuation.
a.    Unless the parties otherwise agree in writing, AHL (or one of its
subsidiaries) (and not AAM) shall be responsible for determining, in good faith,
the value of the assets in the Accounts and, if applicable, the ACRA Accounts in
accordance with AHL’s valuation policies and procedures (from time to time in
effect). AHL agrees to (i) provide valuations on the Accounts and, if
applicable, the ACRA Accounts no less often than on a monthly basis and (ii)
determine the Core Ratio with respect to each year as promptly as practicable
after the end of such year, but no later than the last day of February of the
following year.
b.    Unless the parties otherwise agree in writing, AHL (or one of its
subsidiaries) (and not AAM) shall determine the gross book yield of each Book
Yield Capped Asset as of the last day of each month in good faith in accordance
with AHL’s valuation policies and procedures (from time to time in effect).
c.    AHL’s valuation policies and procedures shall be reasonably acceptable to
AAM.
d.    The parties further agree to negotiate in good faith as to any disputes
regarding valuation of the assets in the Accounts and, if applicable, the ACRA
Accounts or any methodologies used by AHL to value the assets for purposes of
determining fees accruing hereunder or in connection with any Account or, if
applicable, any ACRA Account, including with respect to (i) any determination of
the gross book yield of a Book Yield Capped Asset pursuant to Section 4(b), (ii)
any determination of whether an amount is payable (including by rebate or
discount) pursuant to Section 3(c) and (iii) any determination of whether or not
an asset constitutes a Base Fee Only Asset, a Special Asset, a Core Asset, a
Core Plus Asset, a High Alpha Asset or a Yield Asset (which negotiation with
respect to this clause (iii) shall take into account the yield, duration and
risk profile of such asset). Additionally, in the event that an asset in an
Account or, if applicable, an ACRA Account is classified as of an applicable
date of determination in accordance with AAM’s (or a Sub-


7



--------------------------------------------------------------------------------





Advisor’s, if applicable) then existing policies within a category that was not
contemplated by this Agreement as of the Effective Date, AHL and AAM shall
negotiate in good faith to determine whether such asset should constitute a Base
Fee Only Asset, a Core Asset, a Core Plus Asset, a High Alpha Asset or a Yield
Asset.
5.Sub-Adviser Fees; Unpaid Other Service Compensation. In addition to the other
payment obligations contained herein: (a) to the extent that AAM has paid or is
obligated to pay fees or expenses to any Sub-Adviser in respect of any Account,
AHL shall pay on behalf of AAM, or reimburse AAM for, such Sub-Adviser fees and
expenses (for the avoidance of doubt, without duplication for any sub-advisory
management fees and expenses which have already been paid by or on behalf of any
such Account); and (b) AHL shall pay to AAM any Unpaid Other Service
Compensation. Notwithstanding the foregoing, and for the avoidance of doubt,
clause (a) of the immediately preceding sentence shall only obligate AHL to pay,
or reimburse AAM for, a Sub-Adviser fee that is paid or payable by AAM to
another Apollo entity to the extent such Sub-Adviser fee either (i) is (or has
been, if applicable) approved by the AHL Conflicts Committee or (ii) does not
require approval by the AHL Conflicts Committee under the AHL Conflicts
Committee procedures in effect on the date on which such Sub-Adviser fee is
implemented.
6.Payments. Any amount payable by a party hereto (the “Paying Party”) hereunder
(including payments made under Section 5) will be paid to the other party within
10 business days following receipt by the Paying Party of an invoice for such
amount, detailing the calculation of such amount. AHL shall have the option, at
its sole discretion, to cause to be paid by AUSA, on behalf of AHL, any payments
or reimbursements due by AHL hereunder.
7.Indemnification.
a.    The parties agree that the provisions set forth in Section 7(b) (the
“Standard Indemnity”) constitute the commercial standard of care and
indemnification provisions that are intended to govern the relationship between
AAM and the applicable owner of each Account. The parties also recognize that,
for various reasons, the applicable investment management agreement (the
“Applicable IMA”) between AAM and the owner of any given Account or the
applicable sub-advisory agreement (the “Applicable SAA”) between AAM and the
applicable Reinsurance-Related Third Party Manager may not contain a standard of
care and/or indemnification provision or may contain a standard of care and/or
indemnification provision that deviates from the Standard Indemnity. In the
event that AAM is liable to any Reinsurance-Related Third Party Manager or to
the owner of any Account for any Loss, or fails to receive indemnification from
such Reinsurance-Related Third Party Manager or from the owner of such Account
for any Loss, in each case, in a manner where AAM would not have been liable for
such Loss or would have received indemnification for such Loss if the Applicable
IMA or the Applicable SAA included the Standard Indemnity, it is the intent of
the parties that AHL will indemnify and hold harmless AAM for such Loss.
b.    To the fullest extent permitted by applicable law, and notwithstanding any
provision in any Applicable IMA or Applicable SAA to the contrary, AHL shall
hold harmless and indemnify AAM, its officers, directors, principals, employees,
agents or nominees (each, an “Investment Manager Party”) from and against any
and all losses (including, without limitation, (i) any payments made by an
Investment Manager Party to the owner of an Account or to a Reinsurance-Related
Third Party Manager and (ii) any special, incidental, exemplary, consequential,
punitive, lost profits or indirect damages paid by an Investment Manager Party,
even if such damages are paid to the owner of an Account or to a
Reinsurance-Related Third Party Manager and even if such Investment Manager
Party is advised of the possibility or likelihood of the same), damages, claims,
costs, actions,


8



--------------------------------------------------------------------------------





liabilities, suits, proceedings, settlements, Account expenses or other expenses
including, without limitation, any liabilities imposed or sought to be imposed
on or claims asserted against such Investment Manager Party (including, in each
case, reasonable attorney’s fees and disbursements) (each a “Loss”), which an
Investment Manager Party may incur or suffer arising out of or in connection
with the performance of its obligations under this Agreement, the Applicable IMA
or the Applicable SAA; provided, however, that this indemnity shall not apply to
any Loss to the extent caused by AAM’s gross negligence, willful misconduct,
fraud, or, at any time that any assets of any Account constitute “plan assets”
subject to ERISA, breach of fiduciary duty under ERISA, in respect of its
obligations and duties under this Agreement, the Applicable IMA or the
Applicable SAA with respect to any Account (in each case, as determined by a
court of competent jurisdiction in a final non-appealable judgment); provided,
further, that any amounts payable to an Investment Manager Party under this
Section 7 shall be offset by any amounts actually paid to such Investment
Manager Party with respect to such Loss by the owner of the applicable Account
or the applicable Reinsurance-Related Third Party Manager to the extent that
such payment would be duplicative of payments made hereunder. The foregoing
indemnity is in addition to, and shall not constitute a waiver or limitation of
any rights which an Investment Manager Party may have under, applicable law or
any other agreement. For purposes of this Section 7(b), references to AAM
include each Sub-Adviser that is an affiliate of AAM.
c.    The parties understand that certain United States federal and state
securities laws impose liabilities under certain circumstances on persons who
act in good faith, and therefore nothing in this Agreement will waive or limit
any rights that any party may have under those laws.
8.Governing Law. To the extent consistent with any mandatorily applicable
federal law, this Agreement shall be governed by the laws of the State of New
York without giving effect to any principles of conflicts of law thereof that
would permit or require the application of the law of another jurisdiction and
are not mandatorily applicable by law.
9.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement; provided, that unpaid
accrued payment obligations arising under any prior version of this Agreement
shall not be affected by this Agreement. As of the date hereof, there are no
understandings between the parties with respect to the subject matter of this
Agreement other than as expressed herein or as set forth in (i) that certain
Investment Management Agreement, dated as of October 31, 2012, by and between
AAM and AHL (as amended, supplemented or otherwise modified from time to time,
the “AAM/AHL Investment Management Agreement”) and (ii) that certain Applicable
2016 Liability Fee Discount, dated as of September 30, 2016, by and between AHL
and AAM.
10.Counterparts; Amendment; Interpretation. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may not be modified or amended, except by an
instrument in writing signed by the party to be bound or as may otherwise be
provided for herein. This Agreement applies to all Accounts, Applicable IMAs,
Applicable SAAs, ACRA Accounts (as applicable) and other applicable agreements,
whether in place as of the date hereof or entered into on or after the date
hereof.
11.Termination.


9



--------------------------------------------------------------------------------





a.    This Agreement shall remain in effect unless and until terminated in
accordance with the immediately following sentence. This Agreement shall
automatically terminate, without any further action on the part of any of the
parties hereto or any other person, if all (but not less than all) investment
management agreements, investment advisory agreements and sub-advisory
agreements between Apollo Global Management, LLC and/or any of its subsidiaries
(including AAM), on the one hand, and AHL, any of the Subsidiaries, Reinsurance
Counterparties and/or Reinsurance-Related Third Party Managers, on the other
hand, have been terminated in accordance with (x) their respective terms and (y)
AHL’s bye-laws as in effect from time to time (the “Bye-laws”) (to the extent
the Bye-laws are applicable to such a termination) and none of such agreements
have been replaced by any similar investment management agreement or investment
advisory agreement for the benefit of AHL or any of the Subsidiaries; provided,
that, (i) any payments or obligations due hereunder, including, but not limited
to, the payments or obligations as described in Sections
2, 3, 5, 6 and 7 herein, that accrued, or are otherwise payable or rebatable,
with respect to any day prior to the date of such termination of this Agreement
(with applicable amounts calculated ratably based on the actual number of days
in the calendar quarter that preceded such termination of this Agreement) shall
be payable by AHL, or rebatable to AHL, as applicable, within 10 business days
(or, if such amount is not determinable within such period, then within 3
business days after such amount is determined) of such termination of this
Agreement, (ii) in no event shall any payments or obligations due hereunder,
including, but not limited to, the payments or obligations as described
in Sections 2, 3, 5, 6 and 7 herein, accrue, or otherwise be payable or
rebatable, with respect to any day or period beginning on or after the date of
such termination of this Agreement and (iii) Sections 4 (for so long as AAM
manages any Account of a Reinsurance Counterparty of AHL or any Subsidiary or
acts as a sub-advisor to any Reinsurance-Related Third Party
Manager), 7 through 10, and this Section 11 (including the defined terms
relating thereto), shall survive such termination of this Agreement. For
purposes of clarification, unless this Agreement is terminated in accordance
with the immediately preceding sentence, this Agreement shall continue to apply
with respect to an Account (and all of the other Accounts) even if the AAM/AHL
Investment Management Agreement relating to such Account is terminated pursuant
to its terms or otherwise.
b.    If this Agreement terminates pursuant to Section 11(a) prior to all
investment management agreements, investment advisory agreements and
sub-advisory agreements between Apollo Global Management, LLC and/or any of its
subsidiaries (including AAM), on the one hand, and ACRA Entities, on the other
hand, having been terminated in accordance with their respective terms, then AAM
and AHL shall use their good faith efforts to enter into a replacement fee
agreement that addresses the portions of this Agreement that relate to ACRA
Entities and the ACRA Accounts.
12.Arbitration. Any arbitration referenced in Bye-law 88.2 of the Bye-laws shall
be settled by arbitration in New York City in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect, and
any award rendered thereon shall be enforceable in any court of competent
jurisdiction. Without giving effect to Section 8, any such arbitration and this
Section 12 shall be governed by Title 9 of the U.S. Code (Arbitration).
*    *    *    *    *


10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first written above.
ATHENE ASSET MANAGEMENT LLC
By: ____________________________________
Name:    
    Title:    




ATHENE HOLDING LTD.
By:     ____________________________________
Name:    
Title:    




11



--------------------------------------------------------------------------------






SCHEDULE I
ASSET MANAGEMENT FEES
The “Asset Management Fee” means, with respect to any asset in an Account as of
any date of determination:
(i)
if such asset constitutes a Core Asset as of such date of determination, 0.065%
of the market value of such asset as of such date of determination;

(ii)
if such asset constitutes a Core Plus Asset as of such date of determination,
0.13% of the market value of such asset as of such date of determination;

(iii)
if such asset constitutes a Yield Asset as of such date of determination, 0.375%
of the market value of such asset as of such date of determination; and

(iv)
if such asset constitutes a High Alpha Asset as of such date of determination,
0.70% of the market value of such asset as of such date of determination;

provided, however, if such asset constitutes a Book Yield Capped Asset, the
Asset Management Fee with respect to such asset as of any date of determination
shall not exceed 10% of such asset’s Book Yield as of such date. For purposes of
this definition, the determination of whether an asset constitutes a Core Asset,
Core Plus Asset, Yield Asset or High Alpha Asset, and the determination of the
market value of an asset, shall be made as of the end of the day of the
applicable date of determination.
A “Core Asset” means, without limiting Section 4(d), any asset classified as of
the applicable date of determination in accordance with AAM’s (or a
Sub-Advisor’s, if applicable) then-existing policies (i) as an investment grade
corporate (public), (ii) as a municipal security, (iii) as an agency residential
or commercial mortgage-backed security, (iv) as an obligation of any
governmental agency or government sponsored entity that is not expressly backed
by the U.S. government or (v) with respect to which Apollo and AHL have mutually
agreed following the Effective Date to constitute as a core asset category or a
core asset.
A “Core Plus Asset” means, without limiting Section 4(d), any asset classified
as of the applicable date of determination in accordance with AAM’s (or a
Sub-Advisor’s, if applicable) then-existing policies (i) as an investment grade
corporate (private), (ii) as a fixed rate first lien commercial mortgage loan
(CML), (iii) as an obligation issued or assumed by a financial institution (such
an institution, a “Financial Issuer”) and determined by AAM to be “Tier 2
Capital” under the Basel III recommendations developed by the Basel Committee on
Banking Supervision (or any successor to such recommendations) or (iv) with
respect to which Apollo and AHL have mutually agreed following the Effective
Date to constitute as a core plus asset category or a core plus asset.
A “High Alpha Asset” means, without limiting Section 4(d), any asset classified
as of the applicable date of determination in accordance with AAM’s (or a
Sub-Advisor’s, if applicable) then-existing policies (i) as a subordinated
commercial mortgage loan, (ii) as a sub-investment grade collateralized loan
obligation, (iii) as unrated preferred equity, (iv) as a debt obligation
originated by MidCap, (v) as a commercial mortgage loan for redevelopment or
construction or secured by non-traditional real estate, (vi) as sub-investment
grade infrastructure debt, (vii) as a loan originated directly by Apollo (other
than MidCap) and made to a borrower by an Apollo client that was made either
directly, sourced privately from a financial sponsor, by debtors seeking a
direct loan or financed bilaterally, (viii) as an agency mortgage derivative or
(ix) with respect to which Apollo and AHL have mutually agreed following the
Effective Date to constitute as a high alpha asset category or a high alpha
asset.


Schedule I - Page 1



--------------------------------------------------------------------------------





A “Yield Asset” means, without limiting Section 4(d), any asset classified as of
the applicable date of determination in accordance with AAM’s (or a
Sub-Advisor’s, if applicable) then-existing policies (i) as a non-agency
residential mortgage-backed security, (ii) as an investment grade collateralized
loan obligation, (iii) as an asset-backed security (both insurance-linked
securities and non-insurance-linked securities) that is not a residential
mortgage-backed security, a commercial mortgage-backed security or a
collateralized loan obligation, (iv) as a commercial mortgage-backed security,
(v) as an emerging market investment, (vi) as a sub-investment grade corporate
(private and public), (vii) as a subordinated debt obligation, hybrid security
or surplus note issued or assumed by a Financial Issuer, (viii) as rated
preferred equity, (ix) as a residential mortgage loan (RML), (x) as a bank loan,
(xi) as investment grade infrastructure debt, (xii) as a floating rate
commercial mortgage loan on slightly transitional or stabilized traditional real
estate or (xiii) with respect to which Apollo and AHL have mutually agreed
following the Effective Date to constitute as a yield asset category or a yield
asset.
An asset shall constitute only one of a Core Asset, a Core Plus Asset, a High
Alpha Asset or a Yield Asset as of any date of determination. If an asset can be
described as two or more of a Core Asset, a Core Plus Asset, a High Alpha Asset
or a Yield Asset, such asset shall be deemed to fall solely within the category
most specific to such asset.


Schedule I - Page 2

